Title: To Thomas Jefferson from John Smith, 20 January 1807
From: Smith, John
To: Jefferson, Thomas


                                                
                            Sir,
                            Marshal’s OfficePhilada. January 20th. 1807.
                        

                        In Consequence of an application to the President of the United States, for the Pardon of Jacob Coleman—I have been instructed by the Judge of the District, to obtain from the Inspectors of Prison—a representation of the Conduct of the Convict, during his Confinement—Which representation, is enclosed for the Consideration of the President—It becomes also My duty to State, that I waited on the Post Master, of this place (who was active in Colemans detection) for such communication as he might think proper on the Subject—his answer to Me is that the crime has become so frequent & conviction difficult that he was led to Silence in the Case My own observations are Correspondent with that of the Inspectors—Accept Sir Assurances of the highest respect & believe Me your Obedt. Servt.
                        
                            Jn Smith, Marshal
                        
                    